DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.














Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 9,389,524 B2), in view of Masuda (US 2014/0205944 A1).

Hirata teaches an electrophotographic photoreceptor including a polycarbonate copolymer having an extremely high wear resistance (Col. 2, lines 63-67). The polycarbonate copolymer is obtainable by designing an optimum composition of a repeating unit including a group derived from dihydroxydiphenylether and a repeating unit including a specific group. The use of the oligomer having a small number of monomer units as a material inhibits crystallization of the diphenylether skeleton, thereby providing the polycarbonate copolymer having an excellent solution stability and inhibiting whitening of a solution (Col. 3, lines 7-17). The polycarbonate copolymer includes a repeating unit A represented by a formula (1) and a repeating unit B 
    PNG
    media_image1.png
    214
    617
    media_image1.png
    Greyscale
represented by a formula (2) below:


    PNG
    media_image2.png
    349
    625
    media_image2.png
    Greyscale
In formula (1), Ar1 is a group represented by a formula (3) below. Similarly, in formula (2), Ar2 is a group represented by a formula (4) also below (Col. 3, lines 40-41):

In the formulas (3) and (4), R1 to R4 each represent a fluoroalkyl group having 1 to 5 carbon atoms, an alkyl group having 1 to 5 carbon atoms, or an alkoxy group having 1 to 5 carbon atoms. R5 and R6 each are a hydrogen atom or an alkyl group having 1 to 2 carbon atoms. p1 to p4 each are an integer of 0 to 4. R5 to R6 are mutually different (Col. 3, lines 58-67).
An abundance ratio represented by Ar1/(Ar1+Ar2) is in a range of 35 mol% to 75 mol%, and an abundance ratio represented by Ar2/(Ar1+Ar2) in the range of 25 mol% to 65 mol% (Col. 4, lines 55-59). In the disclosure of Hirata, formula (1) is identical to formula (1) of claims 1, 9, 10, 11, and 12 and formula (2) is identical to formula (4) of claims 5 and 14. Furthermore, the range of the abundance ratio (molar ratio) of the structure represented by formula (1) to the structure represented by formula (2) of Hirata (35:65 to 75:25) falls within the range required by claims 6 and 15.

    PNG
    media_image3.png
    365
    483
    media_image3.png
    Greyscale
In the production example of polycarbonate copolymer 1, Hirata describes a sufficiently similar method to that of the Applicant’s method. For instance, both Hirata and the Applicant use 4,4-dihydroxydiphenylether as the diol represented by formula (1) in at least claim 1, use 2-bis(4-hydroxyphenyl)butane (alternatively known as bisphenol B) as the diol represented by formula (4) in at least claim 5, use hydrosulfite as an antioxidant, and methylene chloride as a hydrophobic solvent (see Col. 36, lines 66-67 and Col. 37, lines 1-61 of Hirata, and [0119]-[0121] of the Applicant’s specification): 
The abundance ratio of the diol represented by formula (1) in at least claim 1 was 45 mol% and the abundance ratio of the diol represented by formula (4) in at least claim 5 was 55 mol%. In formula (10) above, Ar2 represents formula (4) when R5 is a methyl group and R6 is an ethyl group. This satisfies the limitations of claims 7 and 16. 
The abundance ratio (molar ratio) of the polycarbonate copolymer resin of Hirata is nearly identical to the molar ratio of the polycarbonate of photosensitive member 3 in Table 2 of the Applicant’s specification. Therefore, other than a minor difference in molecular weight, the binder resin of Hirata in production example 1 and binder resin (A)3 of the Applicant’s invention are the same. This means that the polycarbonate binder resin of Hirata would inherently have sufficiently similar physical properties to the Applicant’s binder resin, regardless of any additional limitations that may be presented. Furthermore, since Hirata and the Applicant use the same monomers, then the binder resin of Hirata would inherently have the exact same polarity term based on Hansen solubility parameters as the Applicant’s binder resin (A).
Finally, Hirata teaches that the electrophotographic photoreceptor comprising the polycarbonate binder resin is favorably applicable to various electrophotographic fields. For image development, dry developing such as cascade developing, two-component magnetic brush developing, one-component insulating toner developing, and one-component conductive toner developing, and wet developing may be used (Col. 34, lines 1-5). Examples of a resin for toner are styrene-based resin, styrene-acrylic base copolymer resin, polyester, epoxy resin, and cyclic hydrocarbon polymer. The toner may be spherical or amorphous. The toner may also be controlled to have a certain shape (such as a spheroidal shape and potato shape). The toner may be pulverized toner, suspension-polymerized toner, emulsion-polymerized toner, chemically-pelletized toner, or ester-elongation toner (Col. 34, lines 12-19).

    PNG
    media_image4.png
    155
    599
    media_image4.png
    Greyscale
Hirata does not go into any further detail about the toner to be used in the image forming apparatus. However, Masuda teaches a toner for developing electrostatic images comprising of a colored resin particle containing a binder resin, a colorant, and a softening agent. The colored resin particle further contains a diester compound as the softening agent represented by the following general formula (1) ([0022]):
In general formula (1), R1 is an ethylene group or a trimethylene group, and R2 and R3 independently are a linear alkyl group having 11 to 25 carbon atoms ([0023]). General formula (1) is nearly identical to formula (3) found in claims 3 and 12, only differing in the range of carbon atoms potentially present in the linear alkyl groups. Preferred examples of the diester compound represented by general formula (1) include ethylene glycol distearate and trimethylene glycol distearate ([0044]). A content of the softening agent is in the range of from 1 to 15 parts by mass with respect to 100 parts by mass of the colored resin particle ([0049]). If the content of the softening agent is less than 1 part by mass, the content is too low and low-temperature fixability may decrease ([0049]). On the other hand, if the content of the softening agent exceeds 15 parts by mass, the content is too high and storage stability may decrease ([0049]). 
In the production example of softening agent 1, Masuda describes a sufficiently similar method to that of the Applicant’s method. For instance, both Masuda and the Applicant use stearic acid as the acid monomer of the wax, and ethylene glycol as the alcohol monomer of the wax, in nearly identical mass ratios, resulting in the formation ethylene glycol distearate as the softening agent (wax). Specifically, the softening agent of Masuda was comprised of 9.01 mass% ethylene glycol (31 g) and 90.99 mass% stearic acid (312.9 g), while the Applicant’s softening agent (wax) was comprised of 8.35 mass% ethylene glycol (15.5 g) and 91.65 mass% stearic acid (170 g) (see [0118]-[0119]) of Masuda, and [0129] of the Applicant’s specification). The chemical structure 
    PNG
    media_image5.png
    158
    599
    media_image5.png
    Greyscale
of ethylene glycol distearate is shown in formula (1A) below:

Therefore, other than the slight difference in the proportion of the monomers outlined above, the softening agent of Masuda in production example 1 and wax 1 of the Applicant’s invention are the same. This means that the softening agent of Masuda would inherently have sufficiently similar physical properties to the Applicant’s wax, regardless of any additional limitations that may be presented. Furthermore, since Masuda and the Applicant use the same monomers, then the softening agent of Masuda would inherently have the exact same polarity term based on Hansen solubility parameters as the Applicant’s wax, and would therefore fall within the range recited in claims 1, 9, 10 and 11.
Furthermore, in the production example of toner 1, Masuda describes a sufficiently similar method to that of the Applicant’s method. For instance, both Masuda and the Applicant use styrene and n-butyl acrylate as monovinyl monomers for the binder resin, in the exact same mass ratios, use the same commercially available carbon black colorant, in the exact same amount, use divinylbenzene as a crosslinking agent, in sufficiently similar amounts, use the same commercially available polymethacrylic acid ester macromonomer, in the exact same amount, and use a styrene/acrylic resin as a charge controlling agent. Specifically, the binder resin for the toner of Masuda and the Applicant were both produced using 75 parts of styrene and 25 parts of n-butyl acrylate (see [0132] of Masuda, and [0133] of the Applicant’s specification). 10 parts of the softening agent A produced in production example 1 were added and mixed. Therefore, the content of the softening agent (wax) in the toner of Masuda with respect to the binder resin is 10 parts by mass, with respect to 100 parts by mass of the binder resin (comprising of the 75 parts of styrene and 25 parts of n-butyl acrylate). This falls within the range recited in claims 4 and 13. Since the softening agent and the binder resin of the toner of Hirata are comprised of the same monomers as the wax and the binder resin of the Applicant’s toner, then limitation recited in claim 2 would be satisfied, since the wax and binder resin of both Hirata and the Applicant would have the same SP values.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the toner of Masuda in a cartridge set in the image forming apparatus comprising the electrophotographic photoreceptor of Hirata, to attain the improvements taught by Hirata and Masuda. In doing so, the limitation recited in claim 8 would be satisfied, since the binder resin of the photoreceptor of Hirata and the softening agent of Masuda would inherently have the exact same polarity terms based on Hansen solubility parameters as the Applicant’s binder resin and wax, as previously discussed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.E./Examiner, Art Unit 1737   
/PETER L VAJDA/Primary Examiner, Art Unit 1737   
08/23/2022